DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 12/27/21 is acknowledged.  The traversal is on the ground(s) that the process cannot be used to make another materially different product.  This is found persuasive and the restriction is withdrawn.
Drawings

	The drawings are objected to because the figures have faded lines and numbers and/or are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claim 1 is objected to because of the following informalities: 
“some of them” should specifically identify what “them” refers to.
“this at least one longitudinal wall” should be “the at least one longitudinal wall”.
Claims 4-5 are objected to because of the following informalities: “each transverse wall” should be “each of the transverse walls”; “each longitudinal wall” should be “each of the at least one longitudinal wall”; “each continuous longitudinal fiber bundle” should be “each of the at least one continuous longitudinal fiber bundle”; “each continuous transverse fiber bundle” should be “each of the at least one continuous transverse fiber bundle”.
Claim 5 is further objected to because of the following informalities: in line 2, “each” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the longitudinal bundle” is indefinite because “at least one continuous longitudinal fibre bundle” was defined; it is unclear if there is a single bundle or a possible plurality. Furthermore, “the intersections of the transverse and longitudinal walls” lacks antecedent basis.
In claims 2, 9, 11-13, 17, “the bundles”, “said bundles” and “the fibre bundles” are indefinite because it is unclear if it refers to the longitudinal, transverse, or both.
In claim 3-4, “long reinforcing fibres” is indefinite because it is unclear if it refers to the long reinforcing fibres of claim 2 or additional fibres.
In claim 7-8, “the longitudinal fibre bundle” is indefinite because “at least one continuous longitudinal fibre bundle” was defined; “the transverse fibre bundle” is indefinite because “at least one continuous transverse fibre bundle” was defined; it is unclear if there is a single bundle or a possible plurality.
In claim 10, “fibre bundles” is indefinite because it is unclear if it refers to the previously defined fibre bundles (and which of those) or additional ones. 
In claim 11 and 14, “at least one continuous longitudinal fibre bundle” and “at least one continuous transverse fibre bundle” are indefinite because it is unclear if it refers to the respective fibre bundles defined in claim 1, or additional ones. Furthermore, “the longitudinal bundle” is indefinite because “at least one continuous longitudinal fibre bundle” was defined; “the transverse bundle” is indefinite because “at least one continuous transverse fibre bundle” was defined; it is unclear if there is a single bundle or a possible plurality. 
In claims 11 and 14, “the body” lacks antecedent basis.
Claim 16 is indefinite because it is unclear what “preceding claim” refers to. Assuming it refers to claim 15, “the captive insert” is indefinite because “at least one captive insert” was defined and it is unclear if there is a single or possible plurality.
Claim 17 is indefinite because it is unclear if “textile fibre reinforcement architectures” refers to the architecture of claim 1 or additional ones. “a cascade body” is indefinite because a body was defined in claim 11; it is unclear if these are the same or different bodies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-11, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0285028 (Shetty).
Regarding claim 1, Shetty teaches a thrust reverser composite cascade comprising cells, at least some of them having overhanging shapes (Fig 5; cascade 252; para 40-43; cells between stiffeners 274 and vanes 270 are “overhanging” due to curvature of vanes), the cascade comprising: at least one longitudinal wall comprising at least one continuous longitudinal fibre bundle with a textile fibre reinforcement architecture (Fig 6; longitudinal wall 274 comprising continuous longitudinal fibre bundle with strands 288; as shown in Fig 4 and taught in para 38, a “strand” 184 comprises a 
Regarding claim 5, 7-8, Shetty teaches each continuous longitudinal fibre bundle and each continuous transverse fibre bundle each having a thickness (Fig 4; each strand 184 and each fibre 182 has a thickness), in the radial direction, at the intersections of the transverse and longitudinal walls, strictly less than the thickness of the cascade, in the radial direction, at the intersections of the transverse and longitudinal walls (Fig 5; length of the strands/fibre bundles extends in the transverse and longitudinal directions; the thickness of the cascade is made up of many strands/fibre bundles; thus, the thickness of each fibre bundle is less than the thickness of the cascade in the radial direction, at all locations, including at the intersections), the transverse fibre bundle extending continuously between two outmost lateral longitudinal 
Regarding claim 9-11, 17, Shetty teaches a body made of plastic material at least partially covering the fibre bundles so as to form aerodynamic surface geometries (para 3-6, 54; polymer/plastic material is injection molded around the fibre bundles to form cascade body/vanes/strongbacks), fibre bundles at least partially covering a body made of plastic material so as to form aerodynamic surface geometries (Fig 5-6, para 3-6, 54; the fibre bundles have spaces therebetween where polymer/plastic material will fill during injection molding to form the cascade body; thus, the fibre bundles will also extend around/cover body portions of plastic/polymer), a process for manufacturing a composite cascade as defined in Claim 1. comprising: - Positioning at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle so that the transverse bundle crosses the longitudinal bundle (see Fig 6, rejection of claim 1 above), - at least partially covering said bundles with a material to form the body of the cascade (para 3-6, 54; polymer/plastic material is injection molded around the fibre bundles to form cascade body/vanes/strongbacks), the fibre bundles being manufactured separately from textile fibre reinforcement architectures (all the strands/bundles are separately manufactured – e.g. braided/twisted – including the reinforcement architectures), and incorporating connecting geometries in order to be tightly fitted together, before being overmoulded or draped, or added externally to a cascade body (connecting geometries shown in Fig 6, including the woven mesh – .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0285028 (Shetty) in view of US 2018/0029273 (Okabe).
Regarding claims 2-4, Shetty appears to show the reinforcing fibres (282) extending in the radial direction (crossing over multiple strands, the length of fibres 282 would naturally extend in the radial direction to form the radial thickness of the cascade), but does not explicitly teach it. However, Okabe teaches that it was well known in the art that the placement, direction and orientation of reinforcing fibers is a results effective variable, affecting mechanical strength and stress (para 51-52). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. In this case, the general conditions of the claims are taught by Okabe (orienting fibres in a manner to increase mechanical .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0285028 (Shetty) in view of US 2017/0057166 (Soria).
Regarding claim 6, Shetty fails to teach the longitudinal and transverse walls crossing each other diagonally or with a variable non-right angle. However, Soria teaches that the longitudinal and transverse walls may be arranged to cross each other diagonally or with a variable non-right angle (Fig 14; vanes/transverse walls 76 cross strongbacks/longitudinal walls 72 diagonally). It would have been obvious to one of ordinary skill in the art at the time of filing to make the longitudinal and transverse walls crossing each other diagonally or with a variable non-right angle, as taught by Soria. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP .

Claim 12-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0285028 (Shetty) in view of US 2009/0317246 (Lutz).
Regarding claim 12-14, Shetty fails to teach said material being injected into a mould in which said bundles were previously arranged so as to cross, said material being draped around inserts in a mould in which said bundles were previously arranged so as to cross, or a Process for manufacturing a composite cascade as defined in Claim 1 comprising: - forming the body of the cascade by means of a mould. - then arranging, by bonding. welding. or any other external process of addition of structural material, at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle so that the transverse bundle crosses the longitudinal bundle. However, it was well known in the art to form fiber-reinforced composite structures by placing dry fibers into a mold and injecting material around the fibers to form the body, as taught by Lutz (para 15-17). It would have been obvious to one of ordinary skill in the art at the time of filing to inject material into a mold in which said bundles were previously arranged to cross, said material being draped around inserts in a mould in which said bundles were previously arranged so as to cross, and to provide a process for manufacturing a composite cascade as defined in Claim 1 comprising: forming the body of the cascade by means of a mould, then arranging, by bonding, welding, or any other external process of addition of structural material (which in Lutz is the addition of the resin), at least one continuous longitudinal fibre bundle and at least one continuous 
Regarding claim 18, Shetty further teaches the step of arranging at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle being followed by an overmoulding step (para 3-6, 54; polymer/plastic material is injection molded around the fibre bundles, construed as overmolding - to form cascade body/vanes/strongbacks).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0285028 (Shetty) in view of US 2009/0317246 (Lutz), and further in view of US 2020/0094444 (Chuck).
Regarding claim 15-16, Shetty in view of Lutz fails to teach the mould comprising at least one captive insert that cannot be removed from the mould of the cascade because of its shape and the captive insert being removed from the cascade .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0285028 (Shetty) in view of US 2009/0317246 (Lutz), and further in view of US 2017/0057166 (Soria).
Regarding claim 19, Shetty in view of Lutz fails to teach the step of arranging at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle being made by additive manufacturing or by wire deposition or by selective laser sintering. However, Soria teaches that fibers of the cascade may be formed by additive manufacturing (para 12, 16, 58, 64; fiber reinforcement may be formed by beads of additive manufacturing). It would have been obvious to one of ordinary skill in the art at the time of filing to make the step of arranging at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle being made by additive manufacturing, as taught by Soria. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the step of arranging at least one continuous longitudinal fibre bundle and at least one continuous transverse fibre bundle being made by additive manufacturing, yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741